Case 1:16-cv-20904-EGT Document 96 Entered on FLSD Docket 02/06/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 CASE NO: 16-20904-CIV-TORRES

                                           CONSENT CASE

  CINDY BELANGER,

         Plaintiff,
  vs.

  RESORTS WORLD BIMINI,
  BIMINI SUPERFAST LIMITED and
  BIMINI SUPERFAST OPERATIONS, LLC,

        Defendants.
  __________________________________/

                                    NOTICE OF SETTLEMENT

         COMES NOW the Plaintiff, CINDY BELANGER, by and through her undersigned

  attorney, and hereby notifies the Court that this matter has been settled, and that a Stipulation for

  Dismissal shall be filed once the parties have executed the appropriate releases.

         Dated this February 6, 2019.

                                                Respectfully submitted,

                                                WAKS & BARNETT, P.A.
                                                Attorneys for Plaintiff
                                                9900 SW 107th Ave., #101
                                                Miami, FL 33176
                                                Tel: (305) 271-8282
                                                Fax: (305) 595-9776

                                                By: /s/ Jennifer C. Thompson
                                                  JENNIFER C. THOMPSON
                                                  FBN: 670251
Case 1:16-cv-20904-EGT Document 96 Entered on FLSD Docket 02/06/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 6, 2019, I electronically filed the foregoing

  document with the Clerk of court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF, or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.


                                                By:    /s/ Jennifer C. Thompson, Esq.
                                                      JENNIFER C. THOMPSON, ESQ.
                                                        FBN: 670251




                                           SERVICE LIST
                           Cindy Belanger vs. Resorts World Bimini, et al.,
                                 Case No: 16-20904-CIV-TORRES
                                          (Consent Case)

  Andrew L. Waks, Esq.                              Tanya Suarez, Esq.
  waksbar@aol.com                                   Tanya.Suarez@wilsonelser.com
  Jennifer C. Thompson, Esq.                        Anthony P. Strasius, Esq.
  jennifer@waksbar.com                              Anthony.strasius@wilsonelser.com
  WAKS & BARNETT, P.A.                              Larry Lum, Esq.
  9900 SW 107th Avenue, Suite 101                   Larry.Lum@wilsonelser.com
  Miami, FL 33176                                   WILSON ELSER MOSKOWITZ, etc.
  Tel: (305) 271-8282                               100 S.E. Second Street, Suite 3800
  Fax: (305) 595-9776                               Miami, FL 33131
  Attorneys for Plaintiff                           Tel: (305) 374-4400
                                                    Fax: (305)579-0261
                                                    Attorneys for Defendant
